Citation Nr: 0608121	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  95-26 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151. 

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from March 1941 to July 1945, 
from November 1945 to August 1948, from November 1948 to 
August 1952, and from November 1952 to March 1962.  He died 
in April 1994.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 1994 and July 1995 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to a 
burial allowance and service connection for the cause of the 
veteran's death and entitlement to DIC benefits 
under38 U.S.C.A. § 1151, respectively.

The appellant appealed a May 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Ultimately, in December 2000, the Court issued an order 
vacating and remanding the Board's May 1997 decision.  A copy 
of the December 2000 Court order has been included in the 
claims file.  In February 2002 the Board undertook 
development under then-existing authority.  In August 2003 
the case was remanded for such development.



FINDINGS OF FACT

1.  Metastatic carcinoma of the esophagus (which caused the 
veteran's death) was not manifested during the veteran's 
military service or within one year after his separation from 
service in March 1962.

2.  There is no competent evidence that the veteran's 
service-connected malaria, right ear cyst excision scar, or 
right hip gunshot wound residual scar caused or contributed 
to cause his death.

3.  The evidence does not show that the veteran suffered 
death or additional disability that contributed to cause 
death as the result of VA hospitalization, medical or 
surgical treatment, or as a result of having submitted to VA 
examination.

4.  The veteran had wartime service and died in April 1994.

5.  The veteran did not die as a result of a service-
connected disability.

6.  At the time of the veteran's death, he was not in receipt 
of compensation (or entitled to receive compensation but for 
military retired pay) or pension, nor did he have a claim for 
compensation or pension benefits pending. 

7.  The veteran did not die while hospitalized at a VA 
facility.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
metastatic carcinoma of the esophagus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).
2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2005).

3.  The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151 (West 
1991), 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (1996).

4.  The criteria for establishing entitlement to burial 
benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 
(West 2002); 38 C.F.R. § 3.1600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The appellant has been provided VCAA content-
complying notice and proper subsequent VA process.  The VCAA 
notice was provided to her via an April 2004 letter, as well 
as the statement of the case (SOC) and supplemental SOC 
(SSOC), with the August 2005 SSOC providing the appellant 
with VCAA implementing regulations.  Although the April 2004 
letter did not specify the criteria for establishing 
entitlement to DIC and burial benefits, by the SOC and SSOC, 
as well as a May 1997 Board decision, the appellant was fully 
advised of the criteria that needed to be met.  She was 
specifically advised to submit any relevant evidence in her 
possession and was advised of the information that VA would 
seek to provide as well as what she was expected to provide.  
See Pelegrini at 120-121.  The contents of the notices have 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, service medical records, 
VA treatment records, private treatment records, and a VA 
opinion have all been obtained.  The appellant has been 
afforded a personal hearing.  There is no indication that any 
relevant evidence exists that has not already been obtained.  
The appellant is not prejudiced by the Board's proceeding 
with appellate review of the merits of the claim at this 
time.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Factual Background

During his lifetime, the veteran established service 
connection for malaria, a right ear cyst excision residual 
scar, and a right hip gunshot wound residual scar, each rated 
noncompensable at the time of his death in April 1994.  

Service medical records reflect that, at the time of the 
veteran's retirement physical examination in February 1962, 
his pharynx was hyperemic with edema of mucosa of the 
epiglottis.  The tonsils were scarred, but not injected.  The 
larynx showed considerable edema and injection of cords, 
ventricular folds, and arytenoids, there were no lesions and 
movements were normal.  It was suggested that the veteran 
decrease smoking markedly.  Lozenges and a gargle solution 
were recommended.

The veteran was seen at a VA outpatient clinic in June 1983 
complaining of hoarseness for six months.  Examination 
revealed a large polyp on the vocal cord.  He was 
hospitalized at a VA facility in June and July 1983 for 
further evaluation.  He reported that he was found to have 
vocal cord polyps in 1962 which had not enlarged since that 
time.  A direct laryngoscopy showed the vocal cords were 
mobile and no polyps were visualized.  There were chronic 
laryngeal changes of the vocal cords.

Private medical records, including records of William A. 
Rusin, M.D., reveal that in July 1983, the veteran underwent 
a direct laryngoscopy and biopsy.  The pathology report shows 
a diagnosis of moderately differentiated epidermoid carcinoma 
of the right vocal cord.

The veteran returned to a VA facility where, in August 1983, 
he underwent another direct laryngoscopy and biopsy.  That 
procedure showed the left vocal cord was smooth and normal 
appearing.  The right vocal cord was half the bulk of the 
left probably due to the previous stripping.  The lining of 
the vocal cord on the right side was reddish.  The anterior 
commissura had soft tissue between both vocal cords, which 
was biopsied and found to be consistent with squamous cell 
carcinoma in situ.  The biopsy was further analyzed by the 
Armed Forces Institute of Pathology and it was determined 
that the changes were not sufficient to warrant the diagnosis 
of carcinoma in situ, but that the eventual development of 
carcinoma could not be ruled out.  The veteran was 
transferred to another VA facility where he underwent a 
course of radiation therapy.  Following that, it was noted 
that he remained hoarse and had a dry, hacking cough.

The veteran was hospitalized at a VA facility in February 
1984, complaining of some residual hoarseness.  He underwent 
a direct laryngoscopy and punch biopsy of the right vocal 
cord area which showed benign squamous epithelium.  The 
impression was chronic inflammatory changes of the right 
vocal cord.  

In August 1984 the veteran was hospitalized at a VA facility 
with complaints of occasional dysphagia, choking sensation, 
dry throat and shortness of breath.  He underwent a direct 
laryngoscopy which revealed no gross neoplasm.  He was 
further hospitalized at a VA facility in April 1985, when 
biopsy of the right vocal cord revealed no histologic 
abnormalities.  

The veteran and the appellant testified at a hearing at the 
RO in April 1985.  The veteran stated that, at the time of 
his examination for separation from service, the doctor found 
polyps on his vocal cords and gave him lozenges.

In September 1993 the veteran was hospitalized at a VA 
facility following an episode of syncope the previous day.  
Esophagoscopy showed a stricture in the esophagus.  A CT scan 
showed very large masses posterior and posterolateral to the 
trachea displacing the trachea anteriorly and to the left.  
Large soft tissue involving the right vocal cord area and 
going into the larynx was suspicious for a marked progression 
of carcinoma of the right vocal cord area.  The veteran was 
transferred to another VA facility where a direct 
laryngoscopy, bronchoscopy, rigid esophagoscopy, 
tracheostomy, and biopsies were done.  Biopsy revealed 
squamous cell carcinoma.  The veteran was hospitalized again 
in February 1994 for evaluation and chemotherapy.  He was 
returned home under the hospital based home care program.  
The veteran's death certificate shows that he died in April 
1994 at home and that the cause of death was 
cardiorespiratory arrest due to metastatic esophageal 
carcinoma.  

The veteran's medical records and claims file were provided 
to a VA surgeon for review and an opinion as to whether the 
veteran's carcinoma had been misdiagnosed.  It was the 
surgeon's opinion that the veteran had a malignant tumor 
between the upper trachea and the esophagus.  He stated that 
the original place was difficult to determine due to 
involvement of both structures as well as other structures of 
the mediastinum and neck.  He felt that the tumor originated 
from the posterior aspect of the upper trachea where 
ulceration of the wall was found and multiple biopsies were 
taken which showed squamous cell carcinoma.  He stated that 
the diagnosis of large tumor between the upper trachea and 
esophagus was correct.  He noted that the tumor most likely 
originated from the trachea and that the vocal cords were 
free of lesions.  

The appellant testified at a hearing before the hearing 
officer at the RO in March 1996.  She stated that the veteran 
was treated for hoarseness and difficulty swallowing from 
1958 to 1962.  She further stated that the veteran went to 
the VA in 1962 after his separation from service and was told 
that nothing was wrong with his throat.  She related that, in 
June 1983, the veteran went to the VA and had a laryngoscopy 
which he was told was normal.  He then went to a private 
physician in July 1983 and was told he had a tumor on the 
vocal cord.  She related the veteran then returned to the VA 
for further treatment including radiation therapy.  She 
indicated that for a time the veteran received regular 
follow-up checkups, but that eventually he was told that he 
could no longer be treated for his carcinoma because he was 
not service connected.  She stated that she felt that, if the 
veteran had received proper follow-up care by the VA from 
1990 to 1993, he would not have died as soon as he did.

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the appellant must show that a disease or 
injury incurred or aggravated during service caused or 
contributed to cause the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310; 38 C.F.R. § 3.312.  A malignant tumor 
may be presumed to have been incurred in service if it was 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The appellant has presented no medical evidence relating the 
onset of the veteran's death-causing carcinoma to his service 
or showing that it was manifested within a year following his 
last separation from service.  On separation examination from 
his last period of service, it was reported that there were 
edema and injection of the vocal cords, ventricular folds and 
arytenoids, but there were no lesions and movement of the 
cords was normal.  It was not until more than 20 years later, 
in 1983, that carcinoma of the vocal cord was discovered, and 
the appellant has presented no competent (medical) evidence 
linking that carcinoma to the symptoms reported on the 
veteran's separation examination or in any other way showing 
its onset during service or within one year after service.  
Although the veteran has stated that he had polyps at the 
time of his separation from service, and the appellant 
testified that he was treated for hoarseness and difficulty 
swallowing from 1958 to 1962, the medical evidence of record, 
including service medical records, does not support those 
assertions.  The record shows only a notation of edema and 
injection at the time of the separation examination, and that 
he was advised at the time to stop smoking, gargle, and take 
lozenges.  

Additionally, the appellant has asserted that the veteran 
went to the VA to have his throat checked after he left 
service in 1962, but there is no medical record of any such 
medical evaluation or treatment and the Board notes that the 
veteran did not mention any throat problem in an application 
for VA disability benefits in April 1962.  Neither the 
veteran nor the appellant, as lay persons, are capable of 
offering statements or testimony with respect to diagnosis or 
medical etiology, which requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of any medical evidence linking the metastatic 
esophageal carcinoma, which caused the veteran's death, to 
his service, with the competent (medical) evidence showing no 
findings of metastatic esophageal carcinoma at the time of 
the veteran's 1962 retirement examination, and with competent 
evidence first showing esophageal carcinoma approximately 20 
years after service, the Board concludes that a preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.

38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 was amended by § 422 of Public Law 104-
204.  The new version of the law is effective for all claims 
filed on or after October 1, 1997.  It does not apply in the 
present case, as the claim has been pending since August 
1994.  VAOPGCPREC 40-97 (Dec. 31, 1997).  

The law and regulation that apply in the present case provide 
that where a veteran suffers disease, injury, death or the 
aggravation of an existing disease or injury, as the result 
of VA examination, medical or surgical treatment, or 
hospitalization, and such results in additional disability or 
death, compensation shall be awarded in the same manner as if 
the disability or death were service connected.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (1996).  In 
determining if additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
upon which the claim is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  Furthermore, benefits will 
not be payable for the continuous or natural progress of 
disease or injury for which VA treatment is authorized.  
38 C.F.R. § 3.358(b)(2).  In determining whether such 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable absent proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury as the result of treatment.  Benefits are not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
expressed or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those, which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).  
The appellant asserts that the VA did not properly examine 
the veteran after his discharge and found nothing wrong, even 
though he had polyps.  She correctly points out that 
laryngoscopy at a VA facility in June 1983 failed to reveal 
polyps on the larynx when a private physician found carcinoma 
of the right vocal cord in July 1983, but the failure to find 
the carcinoma in June is not shown to have lead to any 
additional disability, especially since the veteran returned 
to the VA for further treatment and radiation therapy which, 
in effect, resulted in a more than 10-year remission of the 
disease.  She also asserts that the VA discontinued treatment 
of the veteran from 1990 to 1993 and apparently feels that 
the lack of VA treatment or follow up hastened the veteran's 
death.  However, benefits under 38 U.S.C.A. § 1155 are 
provided for disability resulting from VA treatment, not 
disability resulting from lack of treatment, at least unless 
there was some affirmative duty to treat, which is not shown 
here.

As a layperson, the appellant is not qualified, to offer a 
medical diagnosis or medical opinion with respect to whether 
the veteran incurred additional disability as a result of VA 
treatment.  See Espiritu, supra.  In the absence of any 
medical evidence indicating that the veteran incurred 
additional disability as a result of VA treatment and with 
competent evidence indicating that VA treatment did not lead 
to any additional disability, a preponderance of the evidence 
is against the appellant's claim for DIC under 38 U.S.C.A. 
§ 1151.  

Burial Benefits

If a veteran dies as a result of service-connected disability 
or disabilities, certain monetary benefits may be paid for 
the veteran's funeral and burial expenses, including the cost 
of transporting the body to the place of burial.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  If a veteran's death is not 
service connected, certain monetary benefits may be paid 
toward the veteran's funeral and burial expenses, including 
the cost of transporting the body to the place of burial 
under the following conditions:  (1)  At the time of death, 
the veteran was in receipt of pension or compensation (or but 
for the receipt of military retirement pay would have been in 
receipt of compensation); or (2) the veteran had an original 
or reopened claim for either benefit pending at the time of 
his death, and, in the case of an original claim, there is 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death, or (ii) 
in the case of a reopened claim, there is sufficient prima 
facia evidence of record on the date of  the veteran's death 
to indicate that the deceased would have been entitled to 
compensation or pension prior to the date of death.  
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).  Additionally, 
nonservice-connected burial benefits and the cost of 
transporting the body to the place of burial may be paid when 
a veteran dies from nonservice-connected causes while 
properly hospitalized by the VA.  38 U.S.C.A. § 2303(a); 
38 C.F.R. § 3.1600(c).

The evidence shows that the veteran did not die of a service-
connected disease or injury, nor was he in receipt of 
compensation or pension benefits, or otherwise entitled to 
such benefits, at the time of his death.  His service 
connected disabilities were, each, rated noncompensable.  He 
also did not have an original or reopened claim pending at 
the time of his death.  

The veteran was not hospitalized at a VA facility at the time 
of his death.  The appellant contends that he was enrolled in 
a Hospital Based Home Care Program and, had he not been in 
that program, he would have been hospitalized at a VA 
facility at the time of his death.  There is no provision in 
the law or regulations to pay burial benefits based on a 
finding that a deceased veteran was participating in a home 
care program (in lieu of being hospitalized) at the time of 
death.  The Board recognizes the service the veteran 
performed; however, the law and regulations do not provide 
for burial benefits based on such service alone.  There is no 
provision to allow a grant of burial benefits in this case as 
the statutory and regulatory requirements for such benefits 
are not met.  

The Court has held that where the law and not the evidence is 
dispositive, the Board should deny an appeal because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
appellant has failed to allege facts which meet the criteria 
set forth in the law and regulations and, accordingly, the 
claim must be denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC under 38 U.S.C.A. § 1151 is denied.

Burial benefits are denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


